IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

PSC CUSTOM, LLC, d/b/a POLAR
SERVICE CENTER,

Plaintiff,
V.

HANOVER AMERICAN
INSURANCE COMPANY, SECTOR
CORPORATION, and ST. JOHNS
CORPORATION,

Defendants.

 

Cause No: CV 20-132-BLG-SPW

ORDER ON MOTION FOR
ADMISSION FOR PRO HAC VICE
FOR JOSHUA D. STADTLER, ESQ.

 

Defendant Sector Corporation has moved for an order allowing Joshua D.

Stadtler, Esq. to appear pro hac vice in this case with Martin S. King, of Worden

Thane P.C., Missoula, Montana, as local counsel. The application of Joshua D.

Stadtler appear to be in compliance with L.R. 83.1(d).

ORDERED:

Defendant’s Motion to allow Joshua D. Stadtler to appear on their behalf is

Granted, subject to the following conditions;

ORDER ON UNOPPOSI

) MOTION FOR ADMISSION PRO HAC VICE FOR JOS
l. Local counsel shall exercise the responsibilities required by L.R.
8;3.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

2; Mr. Stadtler must do his own work. He must do his own writing, sign
his own pleadings, motions and briefs, and if designated lead co-counsel, must
appear and participate personally in all proceedings before the Court;

3. Local counsel shall also sign all such pleadings, motions and briefs
and other documents served or filed; and,

4, Admission is personal to Mr. Stadtler; it is not admission of their law
firm.

FURTHER ORDERED:

This Order will be withdrawn as to Mr. Stadtler, if he fails, within fifteen
(15) days from the date of this Order, to file an acknowledgment and acceptance of
their admission under the terms set forth above.

DATED this day of October, 2020.

 

SUSAN P. WATTERS
United States District Judge

ORDER ON UNOPPOSED MOTION FOR ADMISSION PRO HAC VICE FOR JOSHUA D. STADTLER. ESO.—PAG
